Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because FIG 9 is difficult to correlate graph with Barns Box..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 2 is objected to because of the following informalities:  The claims appears to be a Markush type and should be amended as follow: selected from the group consisting of boron, cadmium, gadolinnen, indium, or mixtures thereof.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Monte Carlo simulations  steps could be updated; therefore, the new steps would not be supported by the specification as filed. All the claims dependent of claim 9 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claim 1 are also rejected.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation 0.1-10%, and the claim also recites 0.5% - 2 % which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 0.01 % - 5%, and the claim also recites 0.01% -0.05% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 7 and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Monte Carlo steps simulation could change over time;  therefore, it is unclear if the method steps that are on the list now would still be considered suitable for use in the invention should they be removed or altered from the steps later making the claim indefinite. All the claims dependent of claim 10 are also rejected.



The term “intimate admixture” in claim 12 is a relative term which renders the claim indefinite. The term “intimate admixture” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claim 12 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bell et al. (US 2005/0221495 A1) (“Bell” herein).

Claim 12
Bell discloses a composition, as best understood based on the indefiniteness above,  comprising a drilling mud in intimate admixture with gadolinium or boron. [0008, 0011, 0012, 0014, 0023, 0027]

Claim 13
Bell discloses the composition of claim 12, with 0.02-1% gadolinium or 0.1-4% boron. [0027 & Fig 1]

Claim 14
Bell discloses the composition of claim 12, with 0.02-0.05% gadolinium or 0.5-2% boron. [0027 & Fig 1]

Claim 15
Bell discloses the composition of claim 12, wherein said drilling mud is a water-based drilling mud. [0008]
	
Claim 16
Bell discloses the composition of claim 13, wherein said drilling mud is a water-based drilling mud. [0008]

Claim 17
Bell discloses the composition of claim 14, wherein said drilling mud is a water-based drilling mud.  [0008]

Claims 12-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al. (US 2017/)0329041 A1) (“Zhang” herein)

Claim 12
Zhang discloses a composition, as best understood based on the indefiniteness above,  comprising a drilling mud in intimate admixture with gadolinium or boron. [0012-0014, 0019, 0021] 
 	Since Zhang discloses the same composition comprising a fluid and  gadolinium or boron, it would be a drilling  mud.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 13
Zhang  discloses the composition of claim 12, with 0.02-1% gadolinium or 0.1-4% boron. [0012-0014, 0019 ]

Claim 14
Zhang discloses the composition of claim 12, with 0.02-0.05% gadolinium or 0.5-2% boron. [0012-0014, 0019]

Claim 15
Zhang discloses the composition of claim 12, wherein said drilling mud is a water-based drilling mud. [0021]
	Since Zhang discloses the same composition comprising an aqueous fluid and  gadolinium or boron, it would be a water-based drilling  mud.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
	
Claim 16
Zhang discloses the composition of claim 13, wherein said drilling mud is a water-based drilling mud. [0021]
Since Zhang discloses the same composition comprising an aqueous fluid and  gadolinium or boron, it would be a water-based drilling  mud.
See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 17
Zhang discloses the composition of claim 14, wherein said drilling mud is a water-based drilling mud.  [0021]
 	Since Zhang discloses the same composition comprising an aqueous fluid and  gadolinium or boron, it would be a water-based drilling  mud.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

s 12-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Torres-Verdin et al. (US 2015/0377011 A1) (“Torres-Verdin” herein- provided by applicant)

Claim 12
Torres-Verdin discloses a composition, as best understood based on the indefiniteness above,  comprising a drilling mud in intimate admixture with gadolinium or boron. [0011-0014] 
 	Since Torres-Verdin discloses the same composition comprising a fluid and  gadolinium or boron, it would be a drilling  mud.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 13
Torres-Verdin  discloses the composition of claim 12, with 0.02-1% gadolinium or 0.1-4% boron. [0014 ]

Claim 14
Torres-Verdin discloses the composition of claim 12, with 0.02-0.05% gadolinium or 0.5-2% boron. [0014]

Claim 15
Torres-Verdin discloses the composition of claim 12, wherein said drilling mud is a water-based drilling mud. [0014, 0044]
	Since Torres Verdin discloses the same composition comprising an aqueous fluid and  gadolinium or boron, it would be a water-based drilling  mud.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
	
Claim 16
Torres-Verdin discloses the composition of claim 13, wherein said drilling mud is a water-based drilling mud. [0014, 0044]
 	Since Torres-Verdin discloses the same composition comprising an aqueous fluid and  gadolinium or boron, it would be a water-based drilling  mud.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 17
Torres-Verdin discloses the composition of claim 14, wherein said drilling mud is a water-based drilling mud.  [0014, 0044]
 	Since Torres-Verdin discloses the same composition comprising an aqueous fluid and  gadolinium or boron, it would be a water-based drilling  mud.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0221495 A1) (“Bell” herein) and further in view of Craig (WO 2011/064540 A2) (“Craig” herein)

Claim 1
Bell discloses a method of assessing natural fractures in a reservoir,  as best understood based on the indefiniteness above, said method comprising: 
a) drilling a well in a reservoir using a drilling fluid doped with a neutron absorbing tracer such that doped drilling mud enters any natural fractures intersecting said well, 
b) casing said well; 
c) cementing said casing: 
d) washing said casing: 
e) deploying a pulsed neutron logging (PNL) tool downhole and collecting PNL log data: and
 f) analyzing said PNL log data [0004, 0008, 0011, 0012, 0014, 0023, 0027]
Bell however fails to disclose analyzing the PNL log data to provide natural fracture data including one or more of a location, an orientation or a size of a plurality of said natural fractures intersecting said well.
Craig teaches the above limitation (See paragraphs 0044, 0095, 0107, 0115→ Craig teaches this limitation in that a probabilistic earth model can be used as an input for Monte Carlo and other types of probabilistic simulation. A probabilistic earth model can be used to generate a natural fracture pattern for a subterranean formation, and the resulting fracture pattern can be used to define the boundaries, locations, shapes, and/or orientations of the rock blocks represented by the input geometric model. A software application can be designed to analyze microseismic data, to identify properties of natural fractures (e.g., fracture density, fracture orientation, fracture direction, fracture trace length, and/or others), to generate and/or refine probability distributions of natural fracture parameters, to generate geometric models of natural and/or complex fracture patterns, to simulate one or more injection treatments in a 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bell, with the above limitation, as taught by Craig in order to result fracture pattern to define the boundaries, locations, shapes, and or orientations of the rock blocks.

Claim 2
Bell discloses the method of claim 1, wherein said neutron absorbing tracer is selected from boron, cadmium, gadolinnen, indium, or mixtures thereof. [0025]

Claim 3
Bell discloses the method of claim 2, wherein said drilling mud is a water-based drilling mud. [0008]

 Claim 6
Bell discloses the method of claim 1, wherein said drilling fluid is a drilling mud doped with 0.01-4% 0.01-0.08% gadolinium. [0027 & Fig 1]

Claim 7
Bell discloses the method of claim1. Bell however does not explicitly disclose, wherein said analyzing step uses Monte Carlo simulations. (Same as Claim 1)

Claim 8
Bell discloses the method of claim 1. Bell however does not explicitly disclose, wherein said analyzing step produces images of natural fractures in said reservoir. (Same as Claim 1)

Claim 9
Bell discloses the method of claim 1.  Bell however does not explicitly disclose, further comprising using said natural fracture data for planning and executing one or more of a well completion, a hydraulic fracturing operation, a well stimulation, or a reservoir stimulation, and then producing hydrocarbons from said well. (Same as Claim 1)

Claim 10
Bell disclose a method of assessing natural fractures in a reservoir, as best understood based on the indefiniteness above,  said method comprising:
a} driling a well in a reservoir using a drilling fluid doped with a neutron absorbing tracer,
b) casing said well:
c) cementing said casing;
d)} washing said casing:
e) deploying a pulsed neutron logging (PNL) tool downhole and collecting PNL log data: and
f) analyzing said PNIL log data [0008, 0011, 0012, 0014, 0023, 0027]
Bell however fails to disclose analyzing the PNL log data by Monte Carlo simulation, and  thereby providing natural fracture data including one or more of a location, an orientation, a width, a height, or a depth of a plurality of natural fractures that intersect said well and/or surround said well. 
Craig teaches the above limitation (See paragraphs 0044, 0095, 0107, 0115→ Craig teaches this limitation in that a probabilistic earth model can be used as an input for Monte Carlo and other types of probabilistic simulation. A probabilistic earth model can be used to generate a natural fracture pattern for a subterranean formation, and the resulting fracture pattern can be used to define the boundaries, locations, shapes, and/or orientations of the rock blocks represented by the input geometric model. A software application can be designed to analyze microseismic data, to identify properties of natural fractures (e.g., fracture density, fracture orientation, fracture direction, fracture trace length, and/or others), to generate and/or refine probability distributions of natural fracture parameters, to generate geometric models of natural and/or complex fracture patterns, to simulate one or more injection treatments in a stochastic or deterministic manner, to predict rock blocks behavior during an injection treatment, to simulate resource production, and/or to perform other operations In some examples, the initial probability distribution is based on a treatment well data log, and the microseismic data includes information collected during treatment and/or production 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bell, with the above limitation, as taught by Craig in order to result fracture pattern to define the boundaries, locations, shapes, and or orientations of the rock blocks.

Claim 11
Bell discloses the method of claim 1.  Bell however does not explicitly disclose further comprising using said natural fracture data for planning and executing one or more of a well completion, a hydraulic fracturing operation, a well stimulation, or a reservoir stimulation, and then producing hydrocarbons from said well. (Same as Claim 10)

 	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Craig, as applied to claim 1 above, and in further in view of Zhang.

Claims 4 and 5
Bell disclose the method of claim .  Bell however does not explicitly disclose, wherein said drilling fluid is a drilling mud doped with boron, with  0.1-10% or 0.5-2% boron.
	Zhang teaches the above limitation (See paragraphs 0012-0014 → Zhang teaches this limitation in that the thermal neutron absorbing material comprises gadolinium, boron, cadmium, iridium, samarium, or mixtures thereof. According to 
	Accordingly, it would have been obvious to a person of ordinary skill in the art to replace the gadolinium of the method of Bell, with boron, as taught by Zhang, in order to identify gamma radiation emitted by the thermal neutron absorbing material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schultz (US 3,838,279 A1) DETERMINATION OF BOREHOLE WASHOUT BY USE OF INELASTIC NEUTRON SCATTERING GAMMA RAY MEASUREMENTS teaches An illustrative embodiment of the invention provides a method for locating zones of borehole washout behind the casing in a cased well borehole. The formations in the vicinity of the borehole are repetitively irradiated with short duration bursts of fast neutrons. Gamma rays produced by the inelastic scattering of the fast neutrons are observed in at least four different energy regions in the gamma ray spectrum and are corrected for any lingering thermal neutron capture gamma ray background. The four energy regions include inelastic scattering gamma rays from carbon, oxygen, silicon and calcium. A first output signal related to the porosity (hydrogen index) is derived by summing the inelastic gamma rays in all four energy .	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/23/2022